Name: 2005/72/EC: Commission Decision of 28 January 2005 laying down special conditions for imports of fishery products from Antigua and Barbuda (notified under document number C(2004) 4609)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  trade;  tariff policy;  political framework;  America;  health
 Date Published: 2005-02-01

 1.2.2005 EN Official Journal of the European Union L 28/49 COMMISSION DECISION of 28 January 2005 laying down special conditions for imports of fishery products from Antigua and Barbuda (notified under document number C(2004) 4609) (Text with EEA relevance) (2005/72/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11(1) thereof, Whereas: (1) An inspection has been carried out on behalf of the Commission in Antigua and Barbuda to verify the conditions under which fishery products are produced, stored and dispatched to the Community. (2) The requirements in the legislation of Antigua and Barbuda on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC. (3) In particular, the Fisheries Division of the Ministry of Agriculture, Lands and Fisheries (FD), is capable of effectively verifying the implementation of the rules in force. (4) The FD has provided official assurances on compliance with the standards for health controls and monitoring of live crustaceans as set out in Chapter V of the Annex to Directive 91/493/EEC and on the fulfilment of hygienic requirements equivalent to those laid down by that Directive. (5) It is appropriate to lay down detailed provisions concerning fishery products imported into the Community from Antigua and Barbuda, in accordance with Directive 91/493/EEC. (6) It is also necessary to draw up a list of approved establishments, factory vessels or cold stores, and a list of freezer vessels equipped in accordance with the requirements of Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3(1)(a)(i) of Directive 91/493/EEC (2). Those lists should be drawn up on the basis of a communication from the FD to the Commission. (7) It is appropriate for this Decision to be applied 45 days after its publication providing for the necessary transitional period. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Fisheries Division of the Ministry of Agriculture, Lands and Fisheries (FD), shall be the competent authority in Antigua and Barbuda identified for the purposes of verifying and certifying compliance of fishery products with the requirements of Directive 91/493/EEC. Article 2 Fishery products imported into the Community from Antigua and Barbuda shall meet the requirements set out in Articles 3, 4 and 5. Article 3 1. Fishery products shall be live crustaceans. 2. Each consignment shall be accompanied by a numbered original health certificate in accordance with the model set out in Annex I and comprising a single sheet, duly completed, signed and dated. 3. The health certificate shall be drawn up in at least one official language of the Member State where the checks are carried out. 4. The health certificate shall bear the name, capacity and signature of the representative of the FD, and the latters official stamp in a colour different from that of the endorsements. Article 4 The fishery products shall come from approved establishments, cold stores, factory vessels or from registered freezer vessels listed in Annex II. Article 5 All packages shall bear the words ANTIGUA AND BARBUDA and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters. Article 6 This Decision shall apply from 17 March 2005. Article 7 This Decision is addressed to the Member States. Done at Brussels, 28 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 187, 7.7.1992, p. 41. ANNEX I HEALTH CERTIFICATE for fishery products from Antigua and Barbuda and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form ANNEX II LIST OF ESTABLISHMENTS AND VESSELS No d'agrÃ ©ment/ Approval No Nom/Name Ville/City RÃ ©gion/Region Date limite d'agrÃ ©ment/ Approval limit CatÃ ©gorie/ Category L-001 Caribbean Seafood St. John's  Antigua PP L-002 White's Fish Market St. John's  Antigua PP L-003 Lincoln Burton Codrington  Barbuda PP L-004 Eric Burton Codrington Village  Barbuda PP L-008 Reginald Nicholas St. Mary's  Antigua PP L-009 The Lobster Shack St. John's  Antigua PP L-010 A. B. Supply Sales & Support Service St. John's  Antigua PP L-013 Premier Seafood Ltd. Codrington  Barbuda PP L-014 St. John's Fisherman Cooperative St. John's  Antigua PP L-015 Wesley Beazer Codrington Village  Barbuda PP Categorie Legend: PP Processing plant/Ã tablissement.